         Case 2:20-cv-00966-NR Document 431 Filed 09/02/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR PRESIDENT,
INC.; et al.,

                   Plaintiffs,

       v.                                              Civil Action No. 2:20-CV-966

KATHY BOOCKVAR; et al.,                                Judge J. Nicholas Ranjan

                   Defendants.


 The Alliance Intervenors’ Brief in Opposition to Plaintiffs’ Motion to Modify Stay Order
           and Motion for Limited Preliminary Injunctive Relief (ECF No. 414)

       Plaintiffs have asked this Court for a preliminary injunction requiring ballots that were

properly cast under the election laws as they currently stand to be segregated indefinitely, for

untimely discovery, and for reconsideration of the abstention order. Pls.’ Mot. to Modify Stay

Order & Mot. for Limited Prelim. Inj. Relief (“Plaintiffs’ Motion”), ECF No. 414. In other words,

despite the Court’s well-reasoned decision to abstain and to stay proceedings to give the state court

an opportunity to resolve unsettled questions of state law, Plaintiffs have asked this Court for

permission to engage in extensive litigation activity. Intervenor-Defendants the Pennsylvania

Alliance for Retired Americans, Michael Crossey, Dwayne Thomas, Irvin Weinreich, and Brenda

Weinreich (the “Alliance” and “individual voter intervenors” respectively, the “Alliance

Intervenors” collectively) oppose the request.

       While the Alliance Intervenors join and adopt, and do not repeat here, the objections and

arguments lodged by Defendants and other Intervenor-Defendants in their responses to Plaintiffs’

Motion, they separately submit this short brief (1) to re-raise their outstanding objections to

Plaintiffs’ standing to pursue this action as well as their failure to state a claim, arguments raised




                                                 -1-
         Case 2:20-cv-00966-NR Document 431 Filed 09/02/20 Page 2 of 11




in a motion to dismiss left undecided when the Court chose to abstain, and (2) to specifically

address the ways in which the relief that Plaintiffs request would impose significant and concrete

burdens on countless Pennsylvania voters including the individual voter intervenors and the

Alliance’s members. The objections raised by the Alliance Intervenors, as well as Defendants and

other Intervenor-Defendants, in motions to dismiss present threshold issues that must be decided

before the Court may grant any relief to Plaintiffs, including the interim relief that they now seek,

as well as their requests that the Court allow them to engage in discovery.

       Plaintiffs have not even attempted to allege (nor could they possibly prove) that

Defendants’ implementation and interpretation of Pennsylvania election law causes Plaintiffs any

cognizable injury. The evidence they have marshaled does not demonstrate widespread voter

fraud, or a threat to electoral integrity in Pennsylvania, or any risk that would justify the

extraordinary remedy of a preliminary injunction. Instead, all Plaintiffs present is a generalized

interest in having their interpretation of state law enforced. By striking contrast, if Plaintiffs’

requested relief is granted, it will result in serious disruption of Defendants’ preparation for the

coming November election, and will impose serious and severe burdens on thousands of lawful

voters including the individual voter intervenors and the Alliance’s members, up to and including

disenfranchisement. Thus, even if Plaintiffs were likely to succeed on their claims (which they are

not), the equitable considerations alone independently counsel against the requested relief.

Plaintiffs’ Motion should be denied.

                                         BACKGROUND

       Plaintiffs’ amended complaint challenges a panoply of different policies adopted by

various counties in the June Primary and two election laws, all of which Plaintiffs claim violate

Pennsylvania’s election laws. See generally Amended Complaint (“Am. Compl.”), ECF No. 232.

Plaintiffs’ Motion, however, implicates only three of the challenged laws or policies: (1) the


                                                -2-
         Case 2:20-cv-00966-NR Document 431 Filed 09/02/20 Page 3 of 11




alleged policy of some counties to count absentee and mail-in ballots without a secrecy envelope

or with secrecy envelopes that have text, marks, or symbols; (2) the alleged policy of some counties

to provide ballot dropboxes for voters to submit absentee and mail-in ballots ; and (3) the alleged

policy of some counties to count absentee and mail-in ballots that were delivered by third parties.

Am. Compl. ¶¶ 200-03, 210-12, 220.

       The Alliance Intervenors were granted party status as Intervenor Defendants on August 3.

Order, ECF No. 209. They consist of individual Pennsylvania voters and the Pennsylvania Alliance

for Retired Americans, an organization which serves and represents over 335,000 members in the

Commonwealth. The Alliance’s membership is composed primarily of retirees, the vast majority

of whom are over the age of 65, placing them at heightened risk of serious illness due to COVID-

19. Thus, for the individual voters and the Alliance’s members, voting in the upcoming election—

in the middle of a global pandemic—will require access to safe and reliable means of submitting

their ballots. All of the individual voter intervenors and many of the Alliance’s members intend to

vote by mail in the November 3, 2020 general election. Plaintiffs’ claims for relief threaten to

make that process less safe, less reliable, and more likely to result in widespread voter

disenfranchisement.

       On July 24, the Alliance Intervenors filed a motion to intervene along with a proposed

motion to dismiss. Motion to Intervene, ECF No. 200; Proposed Motion to Dismiss, ECF No. 200-

1. After Plaintiffs filed their amended complaint on July 27, Amended Complaint, ECF No. 232,

the Alliance Intervenors asked this Court for permission to file a proposed motion to dismiss the

amended complaint, Motion for Leave, ECF No. 293; Proposed Motion to Dismiss, ECF No. 293-

1, and that motion was granted, Order, ECF No. 305. Then, on August 3, this Court granted the

motion to intervene, Order, ECF No. 309, and shortly thereafter the Alliance Intervenors filed a




                                               -3-
         Case 2:20-cv-00966-NR Document 431 Filed 09/02/20 Page 4 of 11




reply in support of their motion to dismiss the amended complaint, Reply in Support of Motion to

Dismiss, ECF No. 347. Other Defendants and Intervenor Defendants filed their own motions to

dismiss the Amended Complaint, see ECF Nos. 246, 260, 261, 263, 272, 274, 278, 280, 282, 283,

287, 288, 289, 294, 296, 298, 321, which this Court held in abeyance in its August 23rd order

staying the case while the state court has an opportunity to resolve unsettled state law issues. Order,

ECF No. 410. Those motions are still pending should the Court reopen litigation activity.

       In their present motion, Plaintiffs ask the Court to enter an injunction requiring Defendants

to segregate all ballots (1) that are submitted to county election officials through a ballot dropbox,

(2) that lack an inner secrecy envelope or have markings on that envelope, or (3) that were

delivered by third parties. See ECF No. 414 at 1, 18. Plaintiffs also ask the Court to reconsider its

abstention order to the extent it stays the case past September 14, and to reopen discovery to allow

it to access surveillance materials. See id. at 1-2, 18-19.

                                   QUESTIONS PRESENTED

       Plaintiffs’ Motion requires the Court to decide (1) whether the Eleventh Amendment’s

proscription against ordering state officials to enforce state law prohibits this Court from exercising

jurisdiction, (2) whether Plaintiffs’ interest in having state law enforced is sufficient to establish

Article III standing, (3) whether Plaintiffs are reasonably probable to succeed on the merits of their

claims, and (4) whether the equities favor issuing an injunction.

                                           ARGUMENT

       Having stayed the case under Pullman abstention, the Court has not yet ruled on the

objections raised in the Alliance Intervenors’ motion to dismiss or the seventeen other pending

motions to dismiss. ECF No. 410. In those motions, the Alliance Intervenors as well as Defendants

and other Intervenors raise challenges to Plaintiffs’ standing, to this Court’s jurisdiction, and to

the legal validity of Plaintiffs’ claims. E.g., ECF Nos. 293-1, 347. These challenges must be


                                                 -4-
         Case 2:20-cv-00966-NR Document 431 Filed 09/02/20 Page 5 of 11




addressed because they speak to this Court’s authority to enter the requested relief, and to the

substantive standard for issuance of a preliminary injunction. See Geokinetics USA, Inc. v.

Municipality of Monroeville, No. CV 17-1314, 2017 WL 11485730, at *1 (W.D. Pa. Nov. 9, 2017)

(“Concerns about subject-matter jurisdiction must be resolved as a threshold matter.”); Graham v.

Main, No. CIV.A. 10-5027 SRC, 2011 WL 2412998, at *27 (D.N.J. June 9, 2011) (denying

preliminary injunction because claims flunked rule 12(b)(6)). For the reasons discussed in those

motions, Plaintiffs are not entitled to pursue this action at all, nor are they entitled to even the

limited injunction that they now seek.

       In order to obtain any form of a preliminary injunction, Plaintiffs bear the burden of

demonstrating that (1) there is a reasonable probability that they will succeed on the merits of their

claims, (2) they will suffer irreparable injury in the absence of relief, (3) the relief requested “will

not result in even greater harm to the other party,” and (4) granting “preliminary relief will be in

the public interest.” ECRI v. McGraw-Hill, Inc., 809 F.3d 223, 226 (3d Cir. 1987). “A plaintiff

must establish that all four factors favor preliminary relief.” Graham, 2011 WL 2412998, at *26

(citing Opticians Ass’n of Am. v. Indepdent Opticians of Am., 920 F.3d 187 (3d Cir. 1990)

(emphasis added)). For the reasons set forth in Defendants’ and other Intervenor-Defendants’

response briefs, Plaintiffs fall far short of making this showing. Notably, the claims upon which

Plaintiffs now seek relief are all claims that would require this Court to order state officials to

comply with state law. But the Eleventh Amendment prohibits the Court from entering such relief.

In addition, because Plaintiffs lack standing to raise those claims and those claims rest on an invalid

legal theory, they are not likely to succeed on the merits. Finally, consideration of the equities

alone weighs heavily against granting their Motion.




                                                 -5-
         Case 2:20-cv-00966-NR Document 431 Filed 09/02/20 Page 6 of 11




I.      For reasons previously raised in the motions to dismiss, the Court lacks jurisdiction
        to enter the requested relief.

        In their pending motion to dismiss, the Alliance Intervenors raise two objections to this

Court’s jurisdiction, one under the Eleventh Amendment and one under Article III. See ECF No.

293-1, 347. Those objections are ever more pertinent as the case proceeds, and they bar the Court

from issuing the requested injunction.

        First, the Eleventh Amendment bars this Court from ordering state officials to comply with

state law under Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89 (1984), ECF No. 293-

1 at 15-18. With Counts I, II, and III—the only counts at issue in Plaintiffs’ present Motion—they

request that the Court do just that. See Am. Compl. ¶ 205 (Count I: “Plaintiffs have no adequate

remedy at law and will suffer serious and irreparable harm to their constitutional rights unless

Defendants are enjoined and compelled to enforce the mandates of the Election Code.” (emphasis

added)); Am. Compl. C ¶ 215 (Count II: same); Am. Compl. ¶ 222 (Count III: same).

        Pennhurst bars this Court from granting relief both on claims that are raised directly under

state law, as with Count III, and on claims that are styled as federal causes of action but are mere

vehicles for state law claims, as is the case with Counts I and II. ECF No. 293-1 at 16-17 (collecting

cases). Pennhurst also prevents Courts from issuing injunctions directing county officials, acting

as arms of the state, to comply with state law. Bucks County Motion to Dismiss, ECF No. 284 at

14-15. As such, under Pennhurst, the Eleventh Amendment bars this Court’s exercise of

jurisdiction and issuance of any injunctive relief premised on the notion that state and county

election officials are acting in violation of state law.

        Second, and independent of the Eleventh Amendment issue, in order for this Court to enter

injunctive relief, Plaintiffs must establish that they have standing. At the preliminary injunction

stage, Plaintiffs must do more than allege it, and they cannot succeed by showing a “mere



                                                  -6-
         Case 2:20-cv-00966-NR Document 431 Filed 09/02/20 Page 7 of 11




possibility” that they will ultimately establish standing. Doe v. Nat’l Bd. of Medical Examiners,

199 F.3d 146, 152-53 (3d Cir. 1999). Instead, Plaintiffs must prove that they are reasonably

probable to succeed in establishing standing. Id. (“[E]ach element [of standing] must be supported

in the same way as any other matter on which the plaintiff bears the burden of proof, i.e. with the

manner and degree of evidence required at the successive stages of litigation.” (alterations in

original) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992))).

        For the reasons raised in the Alliance Intervenors’ motion to dismiss, Plaintiffs have not

pled facts that support a conclusion that they have standing, ECF No. 293-1 at 22-25; ECF No.

347 at 2-5, let alone taken to the work of proving it. Their interest in enforcing state law is merely

a generalized grievance shared by all Pennsylvanians, and their interest in preventing purported

voter fraud is nothing more. ECF No. 293-1 at 23-25; ECF No. 347 at 4-5. Plaintiffs’ self-styled

vote dilution by fraud injury is also too speculative to serve as an injury-in-fact sufficient to support

Article III standing. ECF No. 293-1 at 18-21, 22-23; ECF No. 347 at 4-5. Because an injury must

be concrete and particularized, Plaintiffs do not have standing to seek any relief from this Court.

        Critically, Plaintiffs do not purport to represent the interests of voters who need access to

ballot dropboxes to vote, or who are at risk of having their ballots rejected in a county that is

refusing to count ballots that are cast without a secrecy envelope or that are delivered by a third

party. Even if they did, Plaintiffs would still lack standing because the relief they have requested—

which would build up not take down barriers to voting—would worsen those voters’ positions.

See Townley v. Miller, 722 F.3d 1128, 1134 (9th Cir. 2013) (collecting cases). And because the

Court is required to resolve threshold questions that go to its jurisdiction before entering an

injunction, Geokinetics USA, Inc., 2017 WL 11485730, at *1, Plaintiffs inability to establish

standing precludes even their request for interim relief.




                                                  -7-
         Case 2:20-cv-00966-NR Document 431 Filed 09/02/20 Page 8 of 11




II.    As set forth in the motions to dismiss, Plaintiffs cannot succeed on the merits of their
       claims because their claims for relief are not based on a cognizable legal theory.

       As discussed by Alliance Intervenors and others in their motions to dismiss, Plaintiffs’

theory of relief—that the challenged laws will increase fraud thereby resulting in vote dilution—

is not cognizable under the First and Fourteenth Amendments, whether pled as a right to vote claim

or as an equal protection claim. ECF No. 293-1 at 18-21; see also ECF No. 297 at 16-18. Plaintiffs

do not cite any authority that applies the theory of vote dilution as a weapon to make it more

difficult for other citizens to vote. And Plaintiffs have failed to allege or adduce proof that the

challenged laws in any way burden their own ability to vote, foreclosing a claim under Anderson-

Burdick, the framework that applies to right to vote claims. 1 Because Plaintiffs’ claims are

insufficient to survive even a motion to dismiss, there is no reasonable probability that they will

succeed on the merits. Graham, 2011 WL 2412998, at *27.

III.   The requested relief does not prevent irreparable harm and is not in the public’s
       interest.

       For the reasons set forth in the responses from Defendants and other Intervenor-

Defendants, which the Alliance Intervenors join in and incorporate by reference, Plaintiffs have

not established a right to an injunction on any grounds. Intervenor Defendants write separately to

emphasize that—even on their own—the significant equitable considerations at play weigh

strongly against the requested preliminary injunction. See Graham, 2011 WL 2412998, at *26

(citing Opticians Ass’n of Am., 920 F.3d at 192) (“A plaintiff must establish that all four factors

favor preliminary relief.” (emphasis added)). The requested remedy is not in the public interest



1
  Short v. Brown, 893 F.3d 671, 676-77 (9th Cir. 2018) (applying Anderson-Burdick to vote
dilution challenge to vote by mail law and rejecting challenge because plaintiffs failed to show
that practices in other counties burdened their ability to vote); see also Ohio State Conference of
NAACP v. Husted, 768 F.3d 524, 538 (6th Cir. 2014), vacated as moot, 2014 WL 10384647 (Oct.
1, 2014) (applying Anderson-Burdick to equal protection challenge to Secretary of State directive).


                                               -8-
         Case 2:20-cv-00966-NR Document 431 Filed 09/02/20 Page 9 of 11




because it would result in a substantial injury to voters and to the electoral process. And

segregating ballots will do nothing to remedy any credibly alleged (much less supported by

evidence) claim of cognizable harm to Plaintiffs.

        Plaintiffs’ requested relief—segregating certain ballots—may seem innocuous enough. But

its only result (if not its only purpose) is to sow distrust in the electorate. For example, Plaintiffs’

proposed relief, if granted, would at the same time allow counties to offer ballot dropboxes, while

also signaling that votes cast through those dropboxes may not be counted. In essence, two election

policies that conflict with each other will be in place at the same time. This will sow confusion and

could dissuade voters from returning ballots early and conveniently to ballot dropboxes, pushing

them towards voting in-person or not at all. For the intervenor voter plaintiffs and the members of

the Alliance, this will force them to make untenable choices between risking their health (and

potentially their lives, given their high-risk status for the worst possible outcomes of COVID-19)

in order to ensure that their ballots do not get stuck in the legal limbo that appears to be Plaintiffs’

primary goal, or forfeit their right to vote at all. Such a result is not countenanced by Plaintiffs’

limited interest in having these ballots segregated. After all, “an injunction is an equitable remedy,”

and, as such, it must be deployed to achieve equitable ends. Weinberger v. Romero-Barcelo, 456

U.S. 305, 311 (1982).

        In short, an order to segregate and abstain from processing ballots will cause harm to the

Alliance Intervenors, to the Alliance’s other members, and to other Pennsylvania voters while not

preventing any irreparable harm to Plaintiffs. Accordingly, the equitable factors do not favor

issuance of the injunction.




                                                 -9-
       Case 2:20-cv-00966-NR Document 431 Filed 09/02/20 Page 10 of 11




Dated: September 2, 2020                      By: /s/ Uzoma Nkwonta
                                                  Marc E. Elias
Justin T. Romano                                  Uzoma N. Nkwonta
PA ID No. 307879                                  Courtney A. Elgart
justin@arlawpitt.com                              PERKINS COIE LLP
Marco S. Attisano                                 700 Thirteenth Street, N.W., Suite 600
PA ID No. 316736                                  Washington, D.C. 20005-3960
marco@arlawpitt.com                               Telephone: 202.654.6200
429 Fourth Avenue, Suite 1705                     Facsimile: 202.654.6211
Pittsburgh, PA 15219                              melias@perkinscoie.com
Phone: (412) 336-8622                             unkwonta@perkinscoie.com
Fax: (412) 336-8629                               celgart@perkinscoie.com

Adam C. Bonin, PA Bar No. 80929 (WD PA
admission pending)                                Elise Edlin
The Law Office of Adam C. Bonin                   Torryn Taylor Rodgers
121 S. Broad St., Suite 400                       PERKINS COIE LLP
Philadelphia, PA 19107                            505 Howard Street, Suite 1000
Phone: (267) 242-5014                             San Francisco, CA 94105-3204
Facsimile: (215) 827-5300                         Telephone: 415.344.7000
Email: adam@boninlaw.com                          Facsimile: 415.344.7050
                                                  eedlin@perkinscoie.com
                                                  trodgers@perkinscoie.com


                                                  Attorneys for the Alliance Intervenors




                                         - 10 -
        Case 2:20-cv-00966-NR Document 431 Filed 09/02/20 Page 11 of 11




                               CERTIFICATE OF SERVICE

       I, Uzoma Nkwonta, hereby certify that on September 2nd, 2020, I caused a true and correct

copy of this pleading to be served on counsel of record for Plaintiffs, Defendants, and Defendant

Intervenors listed on the docket via the Court’s ECF system.



                                                                   /s/ Uzoma Nkwonta




                                             - 11 -
